NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-3710-19

THE RIDGE AT BACK BROOK,
LLC, a New Jersey limited liability
company,

       Plaintiff-Respondent,

v.

THE EAST AMWELL TOWNSHIP
PLANNING BOARD, a/k/a THE
EAST AMWELL TOWNSHIP
LAND USE BOARD, THE
TOWNSHIP OF EAST AMWELL,
THE TOWNSHIP COMMITTEE
OF THE TOWNSHIP OF EAST
AMWELL, and RICK WOLFE, in
his capacity as Mayor and Member
of the Township Committee of the
Township of East Amwell and as a
Member of the Planning Board of
the Township of East Amwell,

     Defendants-Appellants.
_____________________________

                Submitted February 24, 2021 – Decided July 20, 2021

                Before Judges Sumners and Mitterhoff.
              On appeal from the Superior Court of New Jersey, Law
              Division, Hunterdon County, Docket No. L-0204-19.

              Ventura, Miesowitz, Keough & Warner, PC, attorneys
              for appellants (Jolanta Maziarz, on the briefs).

              Wilentz, Goldman & Spitzer, PA, attorneys for
              respondent (Brian J. Molloy and Steven J. Tripp, of
              counsel and on the brief; Pierre Chwang, on the brief).

PER CURIAM

      Defendants East Amwell Township, the East Amwell Township Planning

Board, the Township Committee of East Amwell Township, and East Amwell

Township Mayor Rick Wolfe (collectively defendants) appeal from an April 29,

2020 Law Division order granting plaintiff The Ridge at Back Brook, LLC's

motion for summary judgment, enjoining Mayor Wolfe from participating in any

future legislative or quasi-judicial proceedings involving plaintiff, and

invalidating an April 10, 2019 amendment to the Master Plan of the Township

of East Amwell. After considering the record and in light of the applicable law,

we affirm.

      The facts material to this appeal are undisputed.

The Parties

      Plaintiff has owned and operated about 300 acres of property (the

Property) located in East Amwell Township, New Jersey. In 2002, The Ridge


                                                                          A-3710-19
                                        2
at Back Brook Golf Club (The Ridge) opened on the Property and has since been

run by its principal, Joel D. Moore (Moore).

      Defendant East Amwell Township Planning Board (the Board), also

known as the East Amwell Township Land Use Board, is the duly constituted

Planning Board of the Township of East Amwell. The Board exercises the

powers of a planning board as well as those of a zoning board of adjustment

pursuant to N.J.S.A. 40:55D-25(c).

      Defendant Township of East Amwell (the Township) is a municipal

corporation of the State of New Jersey. Defendant Township Committee of the

Township of East Amwell (the Committee) is the Township's duly constituted

governing body, exercising the powers of a township committee. Defendant

Rick Wolfe (Wolfe) is the Mayor of the Township and is a voting member of

both the Committee and the Board.

Political History of East Amwell

      Since the 1980's, candidates supported by the East Amwell Democratic

Association (EADA) held a majority on the Committee. In 2016, Wolfe brought

allegations against the EADA-controlled Committee, accusing the members of

misappropriating approximately $1,200,000 from the Township's farmland

preservation trust.   The New Jersey Department of Community Affairs


                                                                       A-3710-19
                                      3
investigated and determined that expenditures were improperly charged t o the

fund, but did not require that the money be reinstated.

      In the Township's 2016 elections, Wolfe and another East Amwell resident

ran as Republicans and won.       In 2017, two more of the EADA-supported

Committee members were replaced by Republican candidates. Following the

2018 elections, EADA lost its final seat on the five-member Committee. Wolfe

was appointed Deputy Mayor in January 2018. In January 2019, he became

Mayor and was re-appointed in January 2020.

Construction of The Ridge

      The Property is located in the Amwell Valley Agricultural District

(AVAD), which imposes building restrictions intended to maintain the

community's rural atmosphere. In 1999, upon application by Moore, the Board

adopted Ordinance No. 99-20, which amended Section 92-91 of the Township's

Code, to make the operation of a golf course or club a permitted use in the

AVAD, subject to certain criteria. The ordinance specifically stated that the

required criteria "shall not be construed as conditions of a conditional use."

      Site plan approvals and amendments were granted by the Board beginning

in October 2000, culminating in the final site plan approval with amendments in

June 2002. Construction of the golf course began in early 2001. The Ridge


                                                                            A-3710-19
                                        4
opened for limited use in July 2002 and was fully opened when construction was

completed in 2003. A clubhouse was subsequently built and opened in July

2004.

        On June 9, 2016, following public hearings and testimony given by

experts from both The Ridge and the Township, the Committee adopted

Ordinance No. 16-04 (the 2016 Amendments) which amended the golf course

provisions included in Section 92-91(B)(9). The amendments permitted several

ancillary uses of the Property, including a swimming pool, tennis courts, and

lodging for overnight accommodations. While the 2016 Amendments were in

effect, plaintiff did not request approval for any ancillary uses.

The Helistop and Tax Appeals

        In 2006, plaintiff filed an application with the Board for approval to

construct and operate a helistop on the Property, which was denied in March

2006.1 In 2008, plaintiff filed a second application for a helistop, this time at a

different location on the property and with a limitation of thirty-two round-trip

flights per year. Plaintiff's second application was denied in October 2008.


1
   A helistop is "[a] minimally developed helicopter facility for boarding and
discharging passengers or cargo. The [heliport/helistop] relationship is
comparable to a [bus terminal/bus stop] relationship with respect to the extent
of services provided or expected." FED. A VIATION A DMIN., AC N O. 150/5390-
2B, HELIPORT DESIGN (2004).
                                                                             A-3710-19
                                         5
      In 2015, this court determined that the New Jersey Department of

Transportation (NJDOT) has "the ultimate authority as to the placement of

aeronautical facilities" and therefore may approve helistops, regardless of local

zoning prohibitions. Twp. of Fairfield v. State, Dep't of Transp., 440 N.J. Super.

310, 318-20 (App. Div. 2015) (quoting Garden State Farms, Inc. v. Bay, 77 N.J.

439, 454 (1978)).       In October 2018, plaintiff filed an application with the

NJDOT seeking approval to construct and operate a helistop that would have a

maximum of eight take-offs and eight landings per month, from April through

December each year.        On April 16, 2019, the NJDOT approved plaintiff's

helistop application.

      On November 29, 2018, while plaintiff's application to the NJDOT was

pending, the Committee held a special public meeting to address the application.

Numerous residents and a local environmental group attended to oppose the

helistop. During the meeting, Wolfe requested to speak as "a member of the

public" and made several disparaging statements about plaintiff including: 2

            [WOLFE]: The Ridge [is] not behaving neighborly.
            And they have [not] behaved neighborly and this really
            starting to bother me as a resident of this [town]. My
            wife and I are the single largest individual taxpayer in

2
  Plaintiff appealed its property tax assessments each year from 2013 through
2019. The November 29, 2018 special public meeting was held while settlement
negotiations were ongoing.
                                                                            A-3710-19
                                         6
East Amwell. Could . . . I challenge the assessment on
my property, yes. Can I get it reduced if I challenged
it? Probably. Do I intend to challenge it? No. I am a
resident of this town. This is a great [t]own. I have an
obligation to make a contribution to this town, a
financial contribution so the town can continue to
function.

      The Ridge is challenging its property tax
assessment. . . . [and] to come, take us into court and
argue that it's only worth [six] million dollars, to me is
outrageous[,] it's not neighborly.        It's not doing
anything to benefit this town.

      Now . . . I am a tax lawyer actually so I'm not a
big fan of people [overpaying] taxes. But you do have
an obligation to your community and he is not fulfilling
that obligation. He is slapping us in the face. He is
throwing us a giant middle finger. And he is now doing
it again on this helistop[,] he is throwing us a giant
middle finger. . . .

       . . . If he moves forward with this helistop, he has
fundraisers [at] that club that I have been to for
politicians running for office[,] I will not attend a
[fundraiser] at that club[,] and I will let everyone that I
know[,] know when fundraisers are being had at that
club by politicians and not only will I not attend, I will
not vote for any politician that has a fundraiser at that
club. I will not make a donation to [any] organization
that patronizes that club. I will stick signs on my farm
and in fact if anybody wants the same signs, I will pay
to have them made and hand them out to people as many
people who want them.

MEMBER OF THE PUBLIC: Helistop, hella no[!]

[WOLFE]: Right. I like that. Perfect.

                                                              A-3710-19
                            7
                . . . I'm not kidding. I am . . . tired of getting the
           middle finger.

                 ....

                 . . . People do for each other in East Amwell. We
           don’t throw each other the middle finger. That's not the
           way we live here. I'm tired of it. So I have a different
           perspective on this. I have an economic perspective.
           He want[s] to make our life a living hell[?] I'm going
           to do what I can to make his life a living hell.

     On January 3, 2019, plaintiff and the Township executed a stipulation of

settlement which disposed of all complaints and cross-claims related to

plaintiff's tax assessment appeal. The settlement, which was proposed by the

Township, reduced plaintiff's tax assessment by approximately fifty percent,

from roughly $10,600,000 to $5,347,200.

2019 Master Plan and Zoning Amendments

     On April 10, 2019, the Board conducted a public hearing on a proposal,

which Wolfe helped draft to suggest to the Committee certain amendments to

Township's Master Plan. The suggested revisions applied only to golf courses

and clubs located in the AVAD. Because The Ridge is the only golf course

located in the Township, plaintiff was the only member of the community the

proposed amendments would directly affect. The proposal recommended:



                                                                         A-3710-19
                                       8
1. Golf courses should be reclassified as a conditional
use in the AVAD, not a permitted use. . . .

2. The permitted use should be defined as a golf course
with customary accessory buildings, structures and
uses, including a clubhouse. Other accessory uses not
specifically related to the sport of golfing should be
expressly prohibited, including but not limited to
swimming pools, tennis courts, guesthouses[,] and
helistops . . . .
3. Golf tournaments that will attract a significant
number of spectators should be expressly prohibited

      ....

4. Best Management Practices shall be employed to
prevent and/or minimize adverse impacts of the golf
course on groundwater and surface water resources, and
any deviation from the approved Integrated Turf
Management Plan, Integrated Pesticide and Pest
Management Plan, Water Use Budget and Water
Recycling Plan and the Aquifer Test Plan should only
be approved by the East Amwell Township Committee
following    a   mandatory      review     by,    with
recommendations from, the local Board of Health

      ....

5. Any golf course that is a Certified Audubon
Cooperative Sanctuary may be presumed to be
operating in a manner consistent with the
environmental goals and objectives of the Township as
long as the course's certification is current and valid

      ....




                                                          A-3710-19
                          9
       Moore appeared at the hearing with counsel. Before the Board began its

presentation, Moore's counsel objected to Wolfe's participation in the vote based

on his conduct, and requested that he recuse himself. Wolfe refused. At the

conclusion of the hearing, the Board adopted the proposal by a vote of seven to

one.

       Wolfe subsequently drafted and posted to the Township's website a report

summarizing the history of applications plaintiff has made to the Board since

1998. The report quoted the Board's meeting minutes and letters from plaintiff's

attorney to the Board. Wolfe criticized several statements plaintiff made in

1999, prior to The Ridge's construction, regarding plaintiff's vision of what the

club would be. Wolfe noted that plaintiff had initially indicated he wanted to

build a "pure" golf course that did not include the traditional amenities offered

by country clubs such as a swimming pool, tennis courts, and overnight lodging,

and certainly not a helistop.

       The report also averred that plaintiff's tax contribution was no longer what

was anticipated by previous Board members when deciding to adopt the

ordinances that allowed The Ridge to be constructed. Wolfe suggested the 2016

Amendments be repealed because the favorable treatment that the Board




                                                                             A-3710-19
                                       10
previously bestowed upon plaintiff had not resulted in a significant benefit to

the Township.

      On May 9, 2019, about three weeks after plaintiff's helistop application

was approved by the NJDOT, the Committee introduced Ordinance No. 19-10

(the 2019 Amendments), which essentially adopted the Board's suggested

revisions to the Township's Master Plan. The ordinance amended Chapter 92 of

the Township's Code by:

            a.     Changing the definition of golf course/club in
            Section 92-4 of the Code of East Amwell to delete
            "structures for overnight accommodation for use by
            members and their guests," and "swimming and tennis
            facilities as is customary for use by members and their
            guests and customary accessory buildings and
            structures for the maintenance and operation of the
            facility."

            b.    Eliminating "golf course/club" as a permitted use
            in the AVAD by deleting Section 92-91(B)(9) of the
            Code of East Amwell in its entirety.

            c.     Reclassifying "golf course/club" as a conditional
            use by creating a new Section 92-91(B)(7), and setting
            forth eight conditional use standards.

            d.    Eliminating accessory uses, including swimming
            pools, tennis courts, and guest houses, thereby
            repealing the 2016 Amendment that specifically
            permitted such uses.




                                                                         A-3710-19
                                      11
      On June 13, 2019, a public hearing and a regular Committee meeting were

conducted to consider the 2019 Amendments for final adoption.            Moore

appeared with counsel, who again objected to Wolfe's participation in

consideration of the ordinance and requested his recusal. The request was

denied, and Wolfe participated in the meeting and the vote. In fact, Wolfe was

the only member of the Committee to comment on Ordinance No. 19-10.

      Before Wolfe gave his speech, six members of the public requested to be

heard by the Committee; four opposed the ordinance and two supported it. Each

person that spoke out against the ordinance expressed concern that Wolfe's

personal feelings about plaintiff had impaired his objectivity of judgment:

            MR. MILLER: I don't know exactly what issue the
            [T]ownship or a certain person has with this individual.

                   But this document here that I received by
            registered mail caused me to go do some digging. And
            I have read the full [twenty-eight] pages of the lawsuit.
            And I have read this [ordinance]. This is a vile, evil,
            disgraceful, vindictive amendment that you folks are
            going to sit up there, and in your conscience[,] go along
            with trying to tell some golf business, any new business
            that might be coming into town, how they need to
            operate.

                  ....

                  I don't see how they create any burden on the
            [T]ownship and they preserve green space[s]. This is
            the result of one person saying, ["]I am going to make

                                                                          A-3710-19
                                      12
another person's life a living hell.["] And each one of
you people sitting there is going to support that. I
would ask you to look deeply in your conscience and
say[, "]is this really good for the [T]ownship?["] This
silly, inane crap that is in here to be [vindictive] against
one person?

      ....

      . . . [W]e all stood and said the Pledge of
Allegiance. And the last phrase kind of really struck
me in my heart, that said justice for all. And I feel that
apparently some people in front of me here don't
subscribe to that feeling, and I feel ashamed for that.

MEMBER OF THE PUBLIC: You're putting things in
there that are ridiculous. And I'm hoping, okay, they
err on the side of caution here and get a little back bone.
And if . . . it's better for the town, for the greater good
to recuse yourself, show that you're going to support the
people of East Amwell . . . .

MR. WEITZER: So as I sit here today and hear both
sides, I feel like it's national politics, and it's no longer
about law or anything else. It's just a personal vendetta.
One side hates the other. And you know, I ask, ["]when
did . . . the politics stop being about working for the
town and people[?"] It's just like a personal vendetta.

       And I understand you may not like Mr. Moore,
and trust me, I get it. But I just feel the two sides are
going after each other. And you know you are trying to
hurt Mr. Moore and the Ridge. You . . . are not hurting
Mr. Moore. Mr. Moore is not paying for these attorneys
sitting here, the members are. Plain and simple. And
the money that you're going to have to spend, the
[T]ownship is going to have to spend, isn't coming out
of, much out of y'alls [sic] pockets. It's on the

                                                                A-3710-19
                            13
            taxpayers['] money. And I [just] think . . . cooler heads
            need to prevail.

            MR. DOHERTY: I see nothing compelling leading us
            to get that we need this proposed ordinance passed.
            And as a property owner, I find it troubling that
            anything that would restrict or roll back property rights
            that . . . already exist for anyone, in any real estate
            entity. I find a real problem with that. So without a
            compelling reason for this[,] I feel as much as this
            affects the golf course, it affects each one of us, so
            thank you.

      Wolfe then spoke at length about plaintiff's tax appeals, helistop

applications, and the circumstances surrounding the Committee's adoption of the

1999 and 2016 amendments that allowed The Ridge to be constructed and

granted additional ancillary uses. Wolfe accused plaintiff of not being a "good

neighbor" because he challenged the Ridge's property tax assessment, and for

filing a helistop application with the NJDOT, thereby circumventing the Board's

approval.

      With regard to the approval process leading to the 1999 and 2016

amendments to the Code of East Amwell, Wolfe insinuated that plaintiff bribed

Township officials:

                  Did money in some fashion change hands? I can't
            say for sure but [the documents] certainly raised the
            specter of buying approval in 2001.

                  ....

                                                                         A-3710-19
                                      14
                   Finally, the entire process from the beginning in
             1998 through 2017, has at the very least a very dark
             cloud hanging over it:         closed door meetings,
             apparently many in number, back room deals,
             undisclosed personal interests, improper purposes for
             enacting ordinance, perhaps influenced by donations.

      During the speech, Wolfe specifically named Fred Gardner and Don Riley

as former members of the Board that engaged in shady dealings with plaintiff in

2016. Wolfe also accused plaintiff of perjury, referencing plaintiff's tax appeals,

and improperly soliciting political favors from former Board members. At the

conclusion of the hearing, the Committee unanimously voted to adopt Ordinance

No. 19-10.

      Gardner, who served in various municipal legislative positions of East

Amwell from 1986 to 2017, and Riley, a former member and Chairman of the

Board who served from 2001-2018, were subsequently deposed.3 Both flatly

rejected Wolfe's corruption allegations and testified that there was no factual

basis for any of the claims. Gardner testified that Wolfe made no attempt to

discuss the allegedly improper approvals with him prior to making the June 13,

2019 allegations. Reilly testified that in early 2018, Wolfe called him and asked



3
  Gardner did not serve in any municipal positions from 1989 to 1992 or 2003
to 2005.
                                                                             A-3710-19
                                       15
why the Board had approved the 2016 Amendments. Reilly told Wolfe that he

voted to approve the 2016 Amendments because the ancillary uses plaintiff had

requested were customary amenities for a golf club. Notwithstanding that brief

conversation, Reilly testified that Wolfe had not discussed the factual basis for

the approvals, or alleged corruption, with him prior to making the June 13, 2019

allegations.

      On July 22, 2019, plaintiff filed an amended complaint in lieu of

prerogative writs seeking to invalidate the 2019 Amendments, to enjoin Wolfe

from participating in any local government action in matters involving plaintiff,

and attorney's fees.     On February 24, 2020, plaintiff moved for summary

judgment and, on March 20, 2020, defendants cross-moved for summary

judgment. On April 29, 2020, the motion judge granted plaintiff's motion and

denied defendants' cross-motion, issuing a twenty-three page statement of

reasons.

      On appeal, defendants raise the following issues for our consideration.

               POINT I

               THE TRIAL COURT ERRED BY MISAPPLYING
               THE NEW JERSEY LOCAL GOVERNMENT
               ETHICS  LAW,   N.J.S.A. 40A:9-22.2,    THE
               MUNICIPAL LAND USE LAW, N.J.S.A. 40:55D-23,
               AND THE COMMON LAW TO WOLFE'S
               STATEMENTS AND IN FINDING THAT WOLFE

                                                                           A-3710-19
                                      16
            HAD AN IMPERMISSIBLE CONFLICT                       OF
            INTEREST WITH REGARD TO PLAINTIFF.

            POINT II

            THE TRIAL COURT ERRED BY MISAPPLYING
            THE SUMMARY JUDGMENT STANDARD AND
            NOT CONSTRUING THE FACTS IN THE LIGHT
            MOST FAVORABLE TO THE PARTY OPPOSING
            THE MOTION.

            POINT III

            THE TRIAL COURT ERRED BY IMPROPERLY
            RESOLVING OR TAKING A POSITION ON ISSUES
            RELATED TO WOLFE'S STATE OF MIND IN
            DETERMINING TO GRANT PLAINTIFF'S MOTION
            FOR SUMMARY JUDGMENT.

            POINT IV

            THE TRIAL COURT ERRED BY PROHIBITING
            WOLFE FROM PARTICIPATING IN ANY
            PROCEEDING OR TAKING ANY ACTION ON ANY
            MATTER      INVOLVING    PLAINITFF  OR
            PLAINTIFF'S PROPERTY BASED UPON WOLFE'S
            ALLEGED IMPERMISSIBLE CONFLICT OF
            INTEREST WITH RESPECT TO THE 2019
            ENACTMENTS.

      We review a grant of summary judgment using the same standard that

governs the motion judge's decision. RSI Bank v. Providence Mut. Fire Ins.

Co., 234 N.J. 459, 472 (2018) (citing Bhagat v. Bhagat, 217 N.J. 22, 38 (2014)).

Under that standard, summary judgment will be granted when "the competent


                                                                          A-3710-19
                                      17
evidential materials submitted by the parties," viewed in the light most favorable

to the non-moving party, show that there are no "genuine issues of material fact"

and that "the moving party is entitled to summary judgment as a matter of law."

Grande v. Saint Clare's Health Sys., 230 N.J. 1, 24 (2017) (quoting Bhagat, 217

N.J. at 38); accord R. 4:46-2(c). "An issue of material fact is 'genuine only if,

considering the burden of persuasion at trial, the evidence submitted by the

parties on the motion, together with all legitimate inferences therefrom favoring

the non-moving party, would require submission of the issue to the trier of fact.'"

Grande, 230 N.J. at 24 (quoting Bhagat, 217 N.J. at 38). Nevertheless, we

review de novo the law governing conflicts of interest, including the statutory

and common law. Piscitelli v. City of Garfield Zoning Bd. of Adjustment, 237

N.J. 333, 350 (2019) (citing Dunbar Homes, Inc. v. Zoning Bd. of Adjustment

of Twp. of Franklin, 233 N.J. 546, 559 (2018)).

      The parties agree upon the statutory and interpretive caselaw that governs

the issues presented in this appeal, but argue proper application of the law leads

to opposite results. Defendants argue the trial court erroneously found Wolfe's

critical and negative statements toward plaintiff demonstrated a perceived bias

that was sufficient to require his recusal from matters involving The Ridge. A

perceived bias, defendants contend, is not the standard. If local officials were


                                                                             A-3710-19
                                       18
not allowed to make public criticisms of important local issues they would be

encouraged not to share their views with constituents.         They argue that a

disqualifying conflict of interest arises only when that interest is not shared in

common with other members of the public. To require public servants to act

dispassionately or to require officials to conceal their opinions—which would

be the result under the trial court's standard—would serve to preclude local

government officials from carrying out their duties truthfully and to the best of

their ability.

      "The overall objective 'of conflict of interest laws is to ensure that public

officials provide disinterested service to their communities' and to 'promote

confidence in the integrity of governmental operations.'" Id. at 349 (quoting

Thompson v. City of Atlantic City, 190 N.J. 359, 364 (2007)). Resolving

whether a conflict of interest prevented Wolfe from participating in matters

affecting the Ridge is governed by the Local Government Ethics Law (LGEL),

N.J.S.A. 40A:9-22.1 to -22.25, the Municipal Land Use Law (MLUL), N.J.S.A.

40:55D-1 to -163, and the common law. Piscitelli, 237 N.J. at 349-50.

      "The [LGEL] applies to all municipal office holders, including mayors

. . . [and] members of planning boards and zoning boards of adjustment." Id. at




                                                                             A-3710-19
                                       19
350; see also N.J.S.A. 40A:9-22.3(g). In adopting the LGEL, the Legislature

recognized:

              a. Public office and employment are a public trust;

              b.    The vitality and stability of representative
              democracy depend upon the public's confidence in the
              integrity of its elected and appointed representatives;

              c. Whenever the public perceives a conflict between
              the private interests and the public duties of a
              government officer or employee, that confidence is
              imperiled;

              d. Governments have the duty both to provide their
              citizens with standards by which they may determine
              whether public duties are being faithfully performed,
              and to apprise their officers and employees of the
              behavior which is expected of them while conducting
              their public duties . . . .

              [N.J.S.A. 40A:9-22.2(a) to (d).]

      Thus, the LGEL aims to "make ethical standards in state and local

government 'clear, consistent, uniform in their application, and enforceable on

a statewide basis.'" Grabowsky v. Twp. of Montclair, 221 N.J. 536, 552 (2015)

(quoting Wyzykowski v. Rizas, 132 N.J. 509, 531 (1993)).

      In that regard, N.J.S.A. 40A:9-22.5(d) provides that:

              [n]o local government officer or employee shall act in
              his [or her] official capacity in any matter where he [or
              she], a member of his [or her] immediate family, or a
              business organization in which he [or she] has an

                                                                          A-3710-19
                                        20
            interest, has a direct or indirect financial or personal
            involvement that might reasonably be expected to
            impair his [or her] objectivity or independence of
            judgment . . . .

      Next, the MLUL applies specifically to members of municipal zoning

boards, and it provides that no member of a zoning board "shall be permitted to

act on any matter in which he [or she] has, either directly or indirectly, any

personal or financial interest." N.J.S.A. 40:55D-69; Piscitelli, 237 N.J. at 352;

Grabowsky, 221 N.J. at 552.

      Similar to the statutory requirements of the LGEL and the MLUL, in

Wyzykowski, the Court enunciated the four situations under the common law

where a public official is disqualified on conflict-of-interest grounds. 132 N.J.

at 525-26. Specifically, an official is disqualified when he or she has:

            (1) "[d]irect pecuniary interests," when an official votes
            on a matter benefitting the official's own property or
            affording a direct financial gain; (2) "[i]ndirect
            pecuniary interests," when an official votes on a matter
            that financially benefits one closely tied to the official,
            such as an employer, or family member; (3) "[d]irect
            personal interest," when an official votes on a matter
            that benefits a blood relative or close friend in a non-
            financial way, but in a matter of great importance, . . .
            and (4) "[i]ndirect [p]ersonal [i]nterest," when an
            official votes on a matter in which an individual's
            judgment may be affected [such as] membership in
            some organization and a desire to help that organization
            further its policies.


                                                                           A-3710-19
                                       21
            [Ibid.]

      The overarching principle of the conflict-of-interest provisions under the

LGEL, the MLUL, and the common law is that "[a] citizen's right to 'a fair and

impartial tribunal' requires a public official to disqualify himself or herself

whenever 'the official has a conflicting interest that may interfere with the

impartial performance of his [or her] duties as a member of the public body.'"

Piscitelli, 237 N.J. at 352-53 (quoting Grabowsky, 221 N.J. at 551). In resolving

whether an official has a disqualifying interest, "[t]he question is not 'whether a

public official has acted dishonestly or has sought to further a personal or

financial interest; the decisive factor is "whether there is a potential for

conflict."'" Id. at 353 (quoting Grabowsky, 221 N.J. at 554). To answer that

question, a court must determine "whether the circumstances could reasonably

be interpreted to show that [conflicting interests] had the likely capacity to tempt

the official to depart from his [or her] sworn public duty." Ibid. (first alteration

in original) (quoting Wyzykowski, 132 N.J. at 523).

      Courts should, however, apply the conflict-of-interest rules cautiously, as

"[l]ocal governments would be seriously handicapped if every possible interest,

no matter how remote and speculative, would serve as a disqualification of an

official." Grabowsky, 221 N.J. at 554 (alteration in original) (quoting


                                                                              A-3710-19
                                        22
Wyzykowski, 132 N.J. at 523). Indeed, public officials "cannot and should not

be expected to be without any personal interest in the decisions and policies of

government." N.J.S.A. 40A:9-22.4; see also Grabowsky, 221 N.J. at 554 ("It is

essential that municipal offices be filled by individuals who are thoroughly

familiar with local communities and concerns."). Accordingly, "the nature of

an official's interest must be carefully evaluated based on the circumstances of

the specific case." Grabowsky, 221 N.J. at 554 (citing Van Itallie v. Borough

of Franklin Lakes, 28 N.J. 258, 268 (1958)).

      Applying these principles to the facts of this case, we conclude that the

trial court correctly applied the LGEL, MLUL, and common law to find Wolfe's

recusal was required from participation in both the drafting and voting

procedures related to the 2019 Amendments. The public statements that Wolfe

directed at plaintiff regarding the helistop application and tax appeals , as well

as the unsubstantiated corruption allegations, followed by the drafting and

passage of the 2019 Amendments, viewed objectively, present circumstances

that could reasonably be interpreted to show that Wolfe's personal bias had the

likely capacity to tempt him to depart from his sworn public duty. Piscatelli,

237 N.J. at 352-53.




                                                                            A-3710-19
                                       23
      A public official's personal interest may be a disqualifying conflict.

Grabowsky, 221 N.J. at 555-557 (citing Barrett v. Union Twp. Comm., 230 N.J.

Super. 195 (App. Div. 1989); and McNamara v. Borough of Saddle River, 60

N.J. Super. 367 (Law Div. 1960)). In Barrett, this court affirmed a trial court's

decision to invalidate an ordinance and disqualify a township official from

voting on an amendment that would allow a continuing care facility to be

constructed in the community. 230 N.J. Super. at 196-98. The township official

played critical roles in adopting the amendment while serving on both the

township committee and planning board. Id. at 198-99. His mother, however,

lived in a nursing home that was owned by the proprietors of the proposed

continuing care facility.    Id. at 199.     Because the official's mother was a

Medicaid patient, he was not financially responsible for her care and, therefore

had no pecuniary interest in the amendment. Id. at 200.

      This court determined that a pecuniary interest is not required to find a

disqualifying conflict, if a public official is personally interested in the matter :

             The statutory disqualification is markedly broadly
             couched, extending to personal as well as financial
             interest, "directly or indirectly."      There is thus
             evidenced an intent that the bar is not confined to
             instances of possible material gain but that it extends to
             any situation in which the personal interest of a board
             member in the "matter" before it, direct or indirect, may


                                                                               A-3710-19
                                        24
             have the capacity to exert an influence on his action in
             the matter.

             [Id. at 202 (emphasis omitted) (quoting Zell v. Borough
             of Roseland, 42 N.J. Super. 78, 81 (App. Div. 1956)).]

      Where a township committee member's present, tangible interest threatens

to influence his or her decision on the subject of a vote before the committee,

that member should not be involved in the matter, and their participation

requires invalidation of the ordinance. Grabowsky, 221 N.J. at 556 (citing

Barret, 230 N.J. Super. at 200); see also McNamara, 60 N.J. Super. at 376, 378

(finding a disqualifying interest based on a committee member's "well developed

and intense private concern" which "could have impaired his capacity to act in

the interest of the citizens at large.").

      Barrett and McNamara support the proposition that publicly perceived

emotional and psychological considerations can be the basis of a disqualifying

personal interest. The critical issue in this case is whether Wolfe's personal

interest—his animosity for plaintiff—could reasonably be perceived by the

public as having the capacity to impair his ability to perform his sworn public

duty—the faithful and impartial review of the 2019 Amendments.           Wolfe

demonstrated the extent of his bias in his public statements and conduct leading

up to and after the June 13, 2019 public hearing.


                                                                          A-3710-19
                                            25
      During the November 29, 2018 public hearing regarding plaintiff's then -

pending helistop application to the NJDOT, Wolfe requested to speak "as a

member of the public" and accused plaintiff of "being a bad neighbor" for filing

tax appeals; told the audience plaintiff was giving members of the Township a

"giant middle finger"; proclaimed he would never patronize The Ridge or donate

or vote for any politician or organization that did; and vowed to do what he could

to make plaintiff's life a living hell.

      Subsequently, Wolfe helped to draft the proposal for the 2019

Amendments which essentially eliminated all of the ancillary uses approved just

three years earlier and reclassified golf courses from a permitted to a conditional

use. Because The Ridge is the only golf course in East Amwell, plaintiff was

the only resident of the Township that would be affected. Prior to the June 13,

2019 public hearing, Wolfe also authored and posted to the Township's website

a report in which he made unsubstantiated allegations that The Ridge's original

site plan approvals, as well as the 2016 Amendments, were the product of

corrupt dealings between plaintiff and former Board and Committee members.

At the June 13, 2019 public hearing, Wolfe, who was the only member of the

Committee that addressed the residents, gave a speech that encompassed fifty

pages of transcript, during which he repeated his criticisms of plaintiff's tax


                                                                             A-3710-19
                                          26
appeals and helistop applications, and accused plaintiff of making false

statements under oath and bribing Township officials.           Any one of these

statements or actions, viewed on its own, would not be a sufficient basis for a

resident to reasonably perceive a disabling conflict of interest. Viewed together,

however, Wolfe's conduct and statements give the appearance of a deeply held

personal bias.

      The public perception of Wolfe's bias was demonstrated at the June 13,

2019 public hearing. There, residents of East Amwell made several statements

communicating their concern for Wolfe's improper motive behind the 2019

Amendments:

            MR. MILLER: I don't know exactly what issue the
            [T]ownship or a certain person has with this individual.

                 . . . This is a vile, evil, disgraceful, vindictive
            amendment . . . .

                  ....

                   . . . This is the result of one person saying ["]I am
            going to make another person's life a living hell.["] . . .
            [I]s this really good for the [T]ownship? This silly,
            [insane] crap that is in here to be [vindictive] against
            one person?

            MEMBER OF THE PUBLIC: You're putting things in
            there that are ridiculous. And I'm hoping, okay, they
            err on the side of caution here and get a little back bone.
            And if . . . it's better for the town, for the greater good

                                                                            A-3710-19
                                       27
            to recuse yourself, show that you're going to support the
            people of East Amwell . . . .

            MR. WEITZER: So as I sit here today and hear both
            sides, I feel like it's national politics, and it's no longer
            about law or anything else. It's just a personal vendetta.
            One side hates the other. And you know, I ask, when
            . . . did the politics stop being about working for the
            town and people. It's just like a personal vendetta.

                  And I understand you may not like Mr. Moore,
            and trust me, I get it. But I just feel the two sides are
            going after each other. And you know you are trying to
            hurt Mr. Moore and the Ridge.

The statements made by residents at the public hearing demonstrate that not only

did the circumstances of Wolfe's participation have the capacity to displace the

public's confidence in his integrity to perform his sworn public duty, they

actually did.

      Defendants correctly point out that in order for a public official to be

disqualified by a personal interest from voting on a zoning amendment, the

interest must be distinct from those shared by members of the general public.

Grabowsky, 221 N.J. at 555. "Our courts have rarely recognized a conflict of

interest arising from a public employee's alleged direct personal interest or

personal involvement in a matter when there is no prospect of financial

advantage to the public official or his or her family or friends." Ibid. However,

there is no evidence to suggest that the personal interest in this case—Wolfe's

                                                                            A-3710-19
                                        28
disdain for plaintiff—was shared by residents of East Amwell. We have no

doubt that opposition to plaintiff's helistop application and tax appeals shared

broad public support. Nor do we doubt that some residents of East Amwell were

in favor of the 2019 Amendments. The record suggests, however, that the degree

of Wolfe's apparent contempt for plaintiff was unprecedented in the community.

        Wolfe was not the only member of the Committee to speak out against

plaintiff's helistop application and tax appeals at the November 29, 2018 public

hearing.    The now-former-but-then-current Mayor Timothy Mathews also

addressed the audience. He made statements that were critical of plaintiff, but

did so in a manner that did not give the appearance of a deeply held and intense

bias:

             [MAYOR MATHEWS]: I know people who do play
             there. And Joel Moore should be very proud of his golf
             course. It's a first class course. He has done a great
             job. But in my opinion, however, The Ridge and Joel
             . . . [are] not acting like a good neighbor.

                   . . . So to some degree, we have created I think
             someone said you know you – he keeps coming to the
             well and we keep giving. And I don’t think that is very
             neighborly.

                   . . . We get no benefit [from] the golf course.
             There's no East Amwell day. There's no bring [your]
             friends day. There's no give the fire house a free round
             of golf day. As far as I know. There's no benefit to the
             hotel there. We all have homes. We're not going to

                                                                          A-3710-19
                                       29
            stay there. There's no benefit to the swimming pool,
            we're not members right. There's no benefit to the
            hydrated tennis courts. However[,] it's detrimental that
            someone testified that . . . is going to use up a quarter
            million more gallons of water, if it's done. That's
            coming out of the same well that we are all drinking out
            of. We are just a bunch of straws going into the same
            aquifer.

                  So instead of thanking the community for these
            zoning concessions we are here in litigation as [Wolfe]
            said today, the trial starts tomorrow we are in court
            tomorrow. [East Amwell Township v. The Ridge],
            because The Ridge feels their taxes are too high. Now
            they want them to . . . be cut in half and expect the
            residents of East Amwell to pick up the tab. They
            expect us to subsidize that golf course. That is what it
            would be because if their taxes go down, ours go up
            because the budget is the budget and you [have] got to
            come up with the same amount of dollars. . . .

                  . . . So I ask the Ridge and specifically Joel, Joel
            if you are watching, I ask[, "]how do these impactful
            add ons to the original agreement[,] both spirit and legal
            agreement with this township, benefit the residents of
            East Amwell?["]

                   I would like to hear how they benefit us. And as
            I stated earlier[,] neighbors share each [other's] success.
            So how does East Amwell share in Joel's success with
            his golf course. You are not being a good neighbor,
            Joel. And I would be happy to chat with you [offline]
            about it. Thank you.

      A comparison of Wolfe's and Mathews' statements reveals a stark contrast

in decorum and vitriol. The former Mayor's statements represent the opinion of


                                                                          A-3710-19
                                       30
an elected official, on an interest shared in common with members of the public. 4

Conversely, Wolfe's statements give the appearance of an elected official with

a deeply held personal bias against a member of his community that likely had

the capacity to influence the performance of his sworn public duties. That

distinction is supported by the comments residents made at the June 13, 2019

hearing, in which Wolfe was singled out for carrying out a personal vendetta.

In stark contrast, none of the former Mayor's statements were specifically

referenced that night.

       "Requiring recusals when appropriate does not discourage public-spirited

citizens from serving on boards. Dedicated public servants—given the proper

guidance—will not want to sit in judgment if they are encumbered by a potential

conflict." Piscitelli, 237 N.J. at 353. In that regard, finding Wolfe's personal

bias precluded him from participating in matters affecting The Ridge does not

impede or handicap the operation of East Amwell's local government, it

facilitates it.

       With respect to defendants' argument that plaintiff's motion was

prematurely decided because there were outstanding disputes of material fact,



4
  Plaintiff's amended complaint in lieu of prerogative writs did not request that
the court enjoin Mathews from participating in matters affecting The Ridge.
                                                                            A-3710-19
                                       31
they conceded that the recusal issue was ripe for decision at oral argument, and

by filing their cross-motion for summary judgment. Liberty Surplus Ins. Corp.

v. Nowell Amoroso, 189 N.J. 436, 450 (2007) ("When both parties to an action

'move[] for summary judgment, one may fairly assume that the evidence was all

there and the matter was ripe for adjudication.'" (alteration in original) (quoting

Morton Int'l, Inc. v. General Accident Ins. Co of Am., 266 N.J. Super 300, 323

(App. Div. 1991))). Accordingly, we find no error in the judge's decision to

grant plaintiff's motion.

      Because we conclude Wolfe was disqualified from voting on the 2019

Amendments, we also conclude that his participation requires their invalidation.

See Griepenburg v. Twp. of Ocean, 220 N.J. 239, 253 (2015).

      To the extent not addressed, defendants' remaining arguments lack

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                             A-3710-19
                                       32